                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:19-CR-00067-KDB-DCK-1
 USA                                         )
                                             )
    v.                                       )              ORDER
                                             )
 LASHON MAURICE GAITHER                      )
                                             )

         THIS MATTER is before the Court upon motion of the defendant pro se for a

recommendation to the Bureau of Prisons for placement in a Residential Re-Entry

Center under the Second Chance Act of 2007 which was reauthorized by Section 603

of the First Step Act of 2018. (Doc. No. 37).

         It is the responsibility of the Attorney General, through the Bureau of

Prisons, to designate the place of incarceration, United States v. Evans, 159 F.3d

908, 912 (4th Cir. 1998) (authority to designate place of confinement vested in

BOP), which is reflected in the language of the statute that “[t]he Attorney General,

in coordination with the Director of the Bureau of Prisons, shall,…, conduct the

following activities to establish a Federal prisoner reentry initiative.” 34 U.S.C. §

60541(a).

         The Court hereby declines to make such a recommendation because

defendant’s current sentence and conditions of custody are sufficient but not greater

than necessary to accomplish the goals of sentencing. Furthermore, at this stage in

Defendant’s sentence, the custodial authorities are more informed and qualified to

make such decisions regarding conditions of custody.




       Case 5:19-cr-00067-KDB-DCK Document 38 Filed 04/01/21 Page 1 of 2
      IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion for

recommendation for placement in a Residential Re-Entry Center (Doc. No. 37), is

DENIED.

      SO ORDERED.


                            Signed: April 1, 2021




     Case 5:19-cr-00067-KDB-DCK Document 38 Filed 04/01/21 Page 2 of 2
